Citation Nr: 1629148	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-14 366	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative arthritis prior to March 22, 2011, in excess of 20 percent from March 22, 2011 to May 12, 2015, and in excess of 40 percent from May 13, 2015. 

2.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss. 

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1981.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Houston, Texas.

The Veteran was afforded a videoconference hearing at the RO in September 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  Attendant to the hearing, additional evidence was received in support of the claim for which RO consideration was waived. See 38 C.F.R. § 19.38, 20.1304(c) (2015).

Following review of the record, the issues of entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative arthritis prior to March 22, 2011, in excess of 20 percent from March 22, 2011 to May 12, 2015, and in excess of 40 percent from May 13, 2015, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had no more than Level I in the right ear and no more than Level I hearing in the left ear since the grant of service connection.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Therefore, discussion of VA compliance with VCAA notice requirements as they relate to the claim for a higher rating for bilateral hearing loss disability would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claim of entitlement to a compensable rating for bilateral hearing loss.  Information has been secured in support of the claim and the appellant has been afforded VA examinations over the years.  The evidence is adequate to render a determination as to this issue on appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.156(c).  This claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85.

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [38 C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2015).

Factual Background

Review of the record discloses that the Veteran underwent an audiology examination for VA compensation and pension purposes in January 2008.  Audiometric evaluation revealed pure tone thresholds in the right ear of 15/20/30/45/ and 10/20/55/55 in the left ear at the 1000/2000/3000/4000 Hertz frequencies, respectively.  Speech discrimination was 100 percent in the right ear and 100 percent on the left.  A pertinent diagnosis of bilateral sensorineural hearing loss was rendered.

The Veteran was most recently afforded a VA audiology examination for VA compensation and pension purposes in May 2014.  Pure tone thresholds in the right ear were 15/20/45/50 and 20/35/55/55 in the left at the 1000/2000/3000/4000 Hertz frequencies, respectively.  Speech discrimination was 100 percent in the right ear and 98 percent on the left. 

The Veteran presented testimony on personal hearing in September 2014 to the effect that he had difficulty understanding different sounds, especially human speech.  He stated that distinguishing voices was particularly problematic in a noisy environment and that there were many occasions that he had to ask people, including his wife, to repeat themselves.  The Veteran stated that he did not wear hearing aids and had had no follow-up for his hearing with VA or a personal physician.  

Legal Analysis

The Board has carefully considered the Veteran's assertions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability has approximated the criteria for a higher rating over the course of the appeal.  The audiometric findings for each date will be analyzed separately. 

Audiometric values obtained in January 2008 are consistent with a pure tone threshold average of 28 decibels in the right ear and 33 decibels in the left ear.  With speech discrimination scores of 100 percent in the right ear and 100 percent in the left ear, these clinical findings correlate to an auditory acuity numeric designation of Level I hearing impairment in both ears (See 38 C.F.R. § 4.85, Tables VI and VII) which is no more than zero percent disabling.  Additionally, the pure tone thresholds at each of the relevant audiometric frequencies were not all 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency at that time.  Therefore, the appellant's hearing did not meet the criteria for a higher evaluation under 38 C.F.R. §§ 4.86(a), 4.86(b) for exceptional hearing impairment in either ear in January 2008.

The audiometric findings obtained on most recent VA examination in May 2014 are consistent with pure tone threshold averages of 33 decibels in the right ear and 41 decibels in the left ear.  With speech discrimination scores of 100 percent in the right ear and 98 percent in the left ear, such findings denote auditory acuity numeric designations of Level I hearing in the right ear and Level I hearing impairment in the left ear (See 38 C.F.R. § 4.85, Tables VI and VII) that accord with no more than a zero percent disability rating.  Additionally, each ear did not exhibit pure tone thresholds of 55 decibels or more at all applicable frequencies, or is 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency.  As such, exceptional hearing impairment is not demonstrated for the right and left ears in May 2014.

The record thus reflects that although the appellant's hearing acuity has diminished somewhat since his initial audiology evaluation in January 2008, none of the audiometric findings obtained on VA compensation and pension examinations has approximated the criteria to grant a compensable evaluation for bilateral hearing loss disability under 38 C.F.R. §§ 4.85, 4.86 over the years.  The Veteran is advised that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet. App. 345.

Therefore, according to the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examinations between 2008 and 2015 is no more than zero percent disabling.  Under the circumstances, the appellant has not been entitled to more than a noncompensable rating for right and left ear hearing loss since the grant of service connection and a higher initial rating is denied. See Fenderson v. West, 12 Vet. App. 119(1999).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the evidence has not suggested that the combined effect or collective impact of multiple service-connected disabilities creates such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Considering extraschedular consideration on an individual basis, there is no indication of an exceptional disability picture such that the schedular evaluations for the service-connected bilateral hearing loss are inadequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The relative manifestations and the effects of the disability have been fully considered and are adequately contemplated by the rating schedule.  There is no objective evidence indicating that the service-connected hearing loss markedly interferes with employment.  The symptoms related to bilateral hearing loss are contemplated by the schedule, and referral for an extraschedular rating is not necessary. 38 C.F.R. § 3.321(b)(1) (2015) 

In sum, the Board finds no probative audiological evidence to support a higher rating for bilateral hearing loss disability during the appeal period.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss disability is denied.



REMAND

At the outset, prior to recertification of the case to the Board and after the most recent supplemental statement of the case in June 2015, additional clinical records pertaining to back treatment were received in October 2015 from Mission Hills Family Health and Dr. J. Lee.  This evidence has not been considered by the agency of original jurisdiction (AOJ) in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of this additional evidence by the AOJ.  As such, the Board cannot consider this evidence in the first instance and must remand this case to the RO for an initial review of this evidence in regard to this claim. See 38 C.F.R. § 19.38(b), 20.1304(c) (2015).  Especially as other development is also indicated.

Additionally, the record reflects that the Veteran receives continuing VA outpatient treatment and follow-up for low back pain.  The most recent records date through mid-June 2015.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341(1996); Robinette v. Brown, 8 Vet. App. 69. (1995).  Therefore, VA outpatient records dating from June 2015 should be requested and associated with the electronic record.

Finally, the Veteran testified during personal hearing that he had had retire from his employment on account of back pain and symptoms.  Private clinical records received in 2015 refer to a request to complete "disability paperwork."  It is unclear as to whether this refers to VA, the Social Security Administration, or other agency.  As such, the Veteran should be contacted asked if he receives Social Security or other Agency disability.  VA has a duty to acquire a copy of the decision granting social security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  If the appellant responds affirmatively, this information must be requested from the Social Security Administration and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from June 2015 to the present and associate them with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  If the Veteran is in receipt of Social Security or other Agency disability, contact the Agency and obtain a copy of the Agency decision in his case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.

3.  After taking any further development deemed appropriate, readjudicate the remaining claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


